Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
  DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (GEWICKEY, Pub. No:  US 2016-0191893; KAINE, Pub. No.: US 2019-0107845; MOORE, Pub. No:  US 2011-0249090; HALL, Pub. No:  US 2019-0200058; DITTER-ROCHE, Pub. No:  US 2017-0236549) does not teach nor suggest in detail the limitations: 
“A method comprising: receiving, by a processor, a plurality of video streams depicting a scene, wherein the plurality of video streams provides images of the scene from a plurality of different viewpoints; identifying, by the processor, a set of desired viewpoint characteristics for a volumetric video traversal of the scene; determining, by the processor, a trajectory through the plurality of video streams that is consistent with the set of desired viewpoint characteristics; rendering, by the processor, a volumetric video traversal that follows the trajectory, wherein the rendering comprises compositing the plurality of video streams, and wherein the volumetric video traversal is one of a plurality of volumetric video traversals of the scene, and each volumetric video traversal  the plurality of volumetric video traversals presents the scene in a manner consistent with a different set of viewpoint characteristics; and publishing, by the processor, the volumetric video traversal for viewing on a user endpoint device”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record GEWICKEY does not teach or suggest in detail a plurality of video streams that provides images of a scene from a plurality of different viewpoints.  The prior art is silent as to rendering a volumetric video traversal that is one of a plurality of volumetric video traversals of the scene such that each volumetric video traversal of the plurality of volumetric video traversals presents the scene in a manner consistent with a different set of viewpoint characteristics, whereby the rendering  follows a trajectory and comprises compositing the plurality of the video streams that provides images of a scene from a plurality of different viewpoints as amended by the Applicant (See Abstract and paragraph [0005] [0027] [0032] for Applicant’s enabling portions of the published disclosure).  
GEWICKEY only teaches receiving a plurality of video streams depicting a scene, identifying a set of desired viewpoint characteristics for a volumetric video traversal of the scene, determining a trajectory through the plurality of video streams that is consistent with the set of desired viewpoint characteristics, and publishing the volumetric video traversal for viewing on a user endpoint device.  The closest NPL ESCALERA (ESCALERA, “Challenges in multi-modal gesture recognition”, 2017)  volumetric video traversals of the scene such that each volumetric video traversal of the plurality of volumetric video traversals presents the scene in a manner consistent with a different set of viewpoint characteristics. 
Whereas, as stated above, Applicant’s claimed invention claims a plurality of video streams that provides images of a scene from a plurality of different viewpoints.  The invention also claims rendering a volumetric video traversal that is one of a plurality of volumetric video traversals of the scene such that each volumetric video traversal of the plurality of volumetric video traversals presents the scene in a manner consistent with a different set of viewpoint characteristics, whereby the rendering follows a trajectory and comprises compositing the plurality of the video streams that provides images of a scene from a plurality of different viewpoints.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.



Claims 1-16, 18-21 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481